   20-11422-mg            Doc 56        Filed 07/16/20 Entered 07/16/20 07:11:40                               Main Document
                                                     Pg 1 of 15


                                               UNITED STATES BANKRUPTCY COURT
                                                SOUTHERN DISTRICT OF NEW YORK


In re BKD Group LLC                                                                            Case No. 20-11423-MG
      Debtor                                                                          Reporting Period: 06/15/20 - 06/30/20

                                                                                    Federal Tax I.D. #        XX-XXXXXXX
                                                                                                                 XX-XXXXXXX

                                          CORPORATE MONTHLY OPERATING REPORT

    File with the Court and submit a copy to the United States Trustee within 20 days after the end of the month and
    submit a copy of the report to any official committee appointed in the case.
    (Reports for Rochester and Buffalo Divisions of Western District of New York are due 15 days after the end of
    the month, as are the reports for Southern District of New York.)

    REQUIRED DOCUMENTS                                                                    Form No.             Document     Explanation
                                                                                                               Attached     Attached
    Schedule of Cash Receipts and Disbursements                                     MOR-1                            X
    Bank Reconciliation (or copies of debtor's bank reconciliations)                MOR-1 (CON'T)                    X
       Copies of bank statements                                                                                     X
       Cash disbursements journals
    Statement of Operations                                                         MOR-2                            X
    Balance Sheet                                                                   MOR-3                            X
    Status of Post-petition Taxes                                                   MOR-4                            X
       Copies of IRS Form 6123 or payment receipt
       Copies of tax returns filed during reporting period
    Summary of Unpaid Post-petition Debts                                           MOR-4                            X
       Listing of Aged Accounts Payable
    Accounts Receivable Reconciliation and Aging                                    MOR-5                            X
    Taxes Reconciliation and Aging                                                  MOR-5                            X
    Payments to Insiders and Professional                                           MOR-6                            X
    Post Petition Status of Secured Notes, Leases Payable                           MOR-6                            X
    Debtor Questionnaire                                                            MOR-7                            X

    I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents
    are true and correct to the best of my knowledge and belief.

    Signature of Debtor                                                                                       Date

    Signature of Authorized Individual* /s/ Mark Rimer**                                                      Date July 15, 2020

    Printed Name of Authorized Individual Mark Rimer                                                          Date

    **BKD Group LLC
    By its Managing Member, Kuzari Investor 27323 LLC
    By Mark Rimer (Authorized Signatory)




                                                                                                                                     FORM MOR
                                                                                                                                         2/2008
                                                                                                                                   PAGE 1 OF 13
   20-11422-mg              Doc 56           Filed 07/16/20 Entered 07/16/20 07:11:40                                       Main Document
                                                          Pg 2 of 15


In re BKD Group LLC                                                                    Case No. 20-11423-MG
      Debtor                                                                  Reporting Period: 06/15/20 - 06/30/20

                      SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS

    Amounts reported should be from the debtor’s books and not the bank statement. The beginning cash should be the ending cash from the prior month
    or, if this is the first report, the amount should be the balance on the date the petition was filed. The amounts reported in the "CURRENT MONTH -
    ACTUAL” column must equal the sum of the four bank account columns. Attach copies of the bank statements and the cash disbursements journal.
    The total disbursements listed in the disbursements journal must equal the total disbursements reported on this page. A bank reconciliation must be
    attached for each account. [See MOR-1 (CON’T)]


                                                                  BANK ACCOUNTS
                                                                                                                                       CURRENT
                                                                                                                                        MONTH
                                                                                       Chase                   Chase DIP
    ACCOUNT NUMBER (LAST 4)                                                                                                            ACTUAL
                                                                                      (#9966)                   (#7195)
                                                                                                                                    (TOTAL OF ALL
                                                                                                                                      ACCOUNTS)
    CASH BEGINNING OF MONTH                                                               $8,125.59                        $0.00                $8,125.59
    RECEIPTS
    CASH SALES                                                                                $0.00                      $0.00                      $0.00
    ACCOUNTS RECEIVABLE - PREPETITION                                                         $0.00                      $0.00                      $0.00
    ACCOUNTS RECEIVABLE - POSTPETITION                                                        $0.00                      $0.00                      $0.00
    LOANS AND ADVANCES                                                                        $0.00                      $0.00                      $0.00
    SALE OF ASSETS                                                                            $0.00                      $0.00                      $0.00
    OTHER (RECEIPT FOR RM BAKERY LLC AR)                                                  $1,602.40                      $0.00                  $1,602.40
    TRANSFERS (FROM DIP ACCTS)                                                                $0.00                  $8,125.59                  $8,125.59
      TOTAL RECEIPTS                                                                      $1,602.40                  $8,125.59                  $9,727.99
    DISBURSEMENTS
    NET PAYROLL                                                                                $0.00                       $0.00                    $0.00
    PAYROLL TAXES                                                                              $0.00                       $0.00                    $0.00
    SALES, USE, & OTHER TAXES                                                                  $0.00                       $0.00                    $0.00
    INVENTORY PURCHASES                                                                        $0.00                       $0.00                    $0.00
    SECURED/ RENTAL/ LEASES                                                                    $0.00                       $0.00                    $0.00
    INSURANCE                                                                                  $0.00                       $0.00                    $0.00
    ADMINISTRATIVE                                                                             $0.00                       $0.00                    $0.00
    SELLING                                                                                    $0.00                       $0.00                    $0.00
    OTHER (ATTACH LIST)                                                                        $0.00                       $0.00                    $0.00
    OWNER DRAW *                                                                               $0.00                       $0.00                    $0.00
    TRANSFERS (TO DIP ACCTS)                                                              -$8,125.59                       $0.00               -$8,125.59
    PROFESSIONAL FEES                                                                          $0.00                       $0.00                    $0.00
    U.S. TRUSTEE QUARTERLY FEES                                                                $0.00                       $0.00                    $0.00
    COURT COSTS                                                                                $0.00                       $0.00                    $0.00
    TOTAL DISBURSEMENTS                                                                   -$8,125.59                       $0.00               -$8,125.59

    NET CASH FLOW                                                                         -$6,523.19                 $8,125.59                  $1,602.40
    (RECEIPTS LESS DISBURSEMENTS)

    CASH – END OF MONTH                                                                   $1,602.40                  $8,125.59                  $9,727.99
    Check                                                                                       -                          -                          -
    * COMPENSATION TO SOLE PROPRIETORS FOR SERVICES RENDERED TO BANKRUPTCY ESTATE

                                                                                                                                                  FORM MOR-1
                                                                                                                                                          2/2008
                                                                                                                                                  PAGE 2 OF 13
   20-11422-mg        Doc 56   Filed 07/16/20 Entered 07/16/20 07:11:40   Main Document
                                            Pg 3 of 15


In re BKD Group LLC                                      Case No. 20-11423-MG
      Debtor                                    Reporting Period: 06/15/20 - 06/30/20
                 THE FOLLOWING SECTION MUST BE COMPLETED
    DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES: (FROM CURRENT MONTH ACTUAL COL
    TOTAL DISBURSEMENTS                                       $8,125.59
      LESS: TRANSFERS TO OTHER DEBTOR IN
                                                             -$8,125.59
    POSSESSION ACCOUNTS
      PLUS: ESTATE DISBURSEMENTS MADE BY
                                                                $0.00
    OUTSIDE SOURCES (i.e. from escrow accounts)
    TOTAL DISBURSEMENTS FOR CALCULATING                         $0.00
    U.S. TRUSTEE QUARTERLY FEES




                                                                                    FORM MOR-1
                                                                                          2/2008
                                                                                    PAGE 3 OF 13
  20-11422-mg             Doc 56          Filed 07/16/20 Entered 07/16/20 07:11:40                                  Main Document
                                                       Pg 4 of 15



In re BKD Group LLC                                                            Case No. 20-11423-MG
      Debtor                                                          Reporting Period: 06/15/20 - 06/30/20

                                       BANK RECONCILIATIONS
    Continuation Sheet for MOR-1
    A bank reconciliation must be included for each bank account. The debtor's bank reconciliation may be substituted for this page.
    (Bank account numbers may be redacted to last four numbers.)



                                                                              Chase                    Chase DIP
                                                                             (#9966)                    (#7195)

    BALANCE PER BOOKS                                                             $1,602.40                   $8,125.59

    BANK BALANCE                                                                        $0.00                      $0.00
    (+) DEPOSITS IN TRANSIT (ATTACH LIST)                                               $0.00                      $0.00
    (-) OUTSTANDING CHECKS (ATTACH LIST):                                               $0.00                      $0.00
    OTHER (ATTACH EXPLANATION)                                                          $0.00                      $0.00

    ADJUSTED BANK BALANCE *                                                       $1,602.40                   $8,125.59
    *"Adjusted Bank Balance" must equal "Balance per Books"

    DEPOSITS IN TRANSIT                                                     Amount                      Amount




    TOTAL                                                                               $0.00                      $0.00

    CHECKS OUTSTANDING                                                      Amount                      Amount




    TOTAL                                                                               $0.00                      $0.00




                                                                                                                                FORM MOR-1 (CONT.)
                                                                                                                                             2/2008
                                                                                                                                       PAGE 4 OF 13
  20-11422-mg              Doc 56          Filed 07/16/20 Entered 07/16/20 07:11:40                                  Main Document
                                                        Pg 5 of 15


In re BKD Group LLC                                                                                      Case No. 20-11423-MG
      Debtor                                                                                    Reporting Period: 06/15/20 - 06/30/20


                                         STATEMENT OF OPERATIONS (Income Statement)
    The Statement of Operations is to be prepared on an accrual basis. The accrual basis of accounting recognizes revenue
    when it is realized and expenses when they are incurred, regardless of when cash is actually received or paid.


                                        REVENUES                                                     MONTH               CUMULATIVE -
                                                                                                                        FILING TO DATE
    Gross Revenues                                                                                              $0.00             $0.00
    Less: Returns and Allowances                                                                                $0.00             $0.00
    Net Revenue                                                                                                 $0.00             $0.00
    COST OF GOODS SOLD
    Beginning Inventory                                                                                         $0.00             $0.00
    Add: Purchases                                                                                              $0.00             $0.00
    Add: Cost of Labor                                                                                          $0.00             $0.00
    Add: Other Costs (attach schedule)                                                                          $0.00             $0.00
    Less: Ending Inventory                                                                                      $0.00             $0.00
    Cost of Goods Sold                                                                                          $0.00             $0.00
    Gross Profit                                                                                                $0.00             $0.00
    OPERATING EXPENSES
    Advertising                                                                                                 $0.00             $0.00
    Auto and Truck Expense                                                                                      $0.00             $0.00
    Bad Debts                                                                                                   $0.00             $0.00
    Contributions                                                                                               $0.00             $0.00
    Employee Benefits Programs                                                                                  $0.00             $0.00
    Officer/Insider Compensation*                                                                               $0.00             $0.00
    Insurance                                                                                                   $0.00             $0.00
    Management Fees/Bonuses                                                                                     $0.00             $0.00
    Office Expense                                                                                              $0.00             $0.00
    Pension & Profit-Sharing Plans                                                                              $0.00             $0.00
    Repairs and Maintenance                                                                                     $0.00             $0.00
    Rent and Lease Expense                                                                                      $0.00             $0.00
    Salaries/Commissions/Fees                                                                                   $0.00             $0.00
    Supplies                                                                                                    $0.00             $0.00
    Taxes - Payroll (included in payroll lines)                                                                 $0.00             $0.00
    Taxes - Real Estate                                                                                         $0.00             $0.00
    Taxes - Other                                                                                               $0.00             $0.00
    Travel and Entertainment                                                                                    $0.00             $0.00
    Utilities                                                                                                   $0.00             $0.00
    Other (attach schedule)                                                                                     $0.00             $0.00
    Total Operating Expenses Before Depreciation                                                                $0.00             $0.00
    Depreciation/Depletion/Amortization                                                                         $0.00             $0.00
    Net Profit (Loss) Before Other Income & Expenses                                                            $0.00             $0.00
    OTHER INCOME AND EXPENSES
    Other Income (attach schedule)                                                                              $0.00             $0.00
    Interest Expense                                                                                            $0.00             $0.00
    Other Expense (attach schedule)                                                                             $0.00             $0.00
    Net Profit (Loss) Before Reorganization Items                                                               $0.00             $0.00

                                                                                                                                 FORM MOR-2
                                                                                                                                      2/2008
                                                                                                                                PAGE 5 OF 13
  20-11422-mg          Doc 56        Filed 07/16/20 Entered 07/16/20 07:11:40                         Main Document
                                                  Pg 6 of 15


In re BKD Group LLC                                                                        Case No. 20-11423-MG
      Debtor                                                                      Reporting Period: 06/15/20 - 06/30/20

    REORGANIZATION ITEMS
    Professional Fees                                                                           $0.00                $0.00
    U. S. Trustee Quarterly Fees                                                                $0.00                $0.00
    Interest Earned on Accumulated Cash from Chapter 11 (see                                    $0.00                $0.00
    continuation sheet)
    Gain (Loss) from Sale of Equipment                                                          $0.00                $0.00
    Other Reorganization Expenses (attach schedule)                                             $0.00                $0.00
    Total Reorganization Expenses                                                               $0.00                $0.00
    Income Taxes                                                                                $0.00                $0.00
    Net Profit (Loss)                                                                           $0.00                $0.00
    *"Insider" is defined in 11 U.S.C. Section 101(31).

    BREAKDOWN OF “OTHER” CATEGORY

    OTHER COSTS




    OTHER OPERATIONAL EXPENSES
    Distribution Service Cost - Featherstone Distribution LLC                                   $0.00                $0.00
    Bank Service Charge                                                                         $0.00                $0.00
    Extermination Cost                                                                          $0.00                $0.00
    Shutle Cost                                                                                 $0.00                $0.00
    Uniform Rental Cost                                                                         $0.00                $0.00
    Sick Pay                                                                                    $0.00                $0.00
    TOTAL                                                                                       $0.00                $0.00

    OTHER INCOME




    OTHER EXPENSES




    OTHER REORGANIZATION EXPENSES




    Reorganization Items - Interest Earned on Accumulated Cash from Chapter 11:
    Interest earned on cash accumulated during the chapter 11 case, which would not have been earned but for the
    bankruptcy proceeding, should be reported as a reorganization item.




                                                                                                                   FORM MOR-2
                                                                                                                         2/2008
                                                                                                                   PAGE 6 OF 13
   20-11422-mg                     Doc 56              Filed 07/16/20 Entered 07/16/20 07:11:40                                                       Main Document
                                                                    Pg 7 of 15


In re BKD Group LLC                                                                                   Case No.                       20-11423-MG
      Debtor                                                                                 Reporting Period:                  06/15/20 - 06/30/20

                                                                                    BALANCE SHEET
    The Balance Sheet is to be completed on an accrual basis only. Pre-petition liabilities must be classified separately from post-petition obligations.

                                      ASSETS                                            BOOK VALUE AT                       BOOK VALUE AS                   BOOK VALUE ON
                                                                                       END OF CURRENT                        SCHEDULED                      PETITION DATE
                                                                                      REPORTING MONTH
    CURRENT ASSETS
    Unrestricted Cash and Equivalents                                                                    $9,727.99                         $8,125.59                $8,125.59
    Restricted Cash and Cash Equivalents (see continuation sheet)                                            $0.00                             $0.00                    $0.00

    Accounts Receivable (Net)                                                                                $0.00                             $0.00                    $0.00
    Notes Receivable                                                                                         $0.00                             $0.00                    $0.00
    Inventories                                                                                              $0.00                             $0.00                    $0.00
    Prepaid Expenses                                                                                         $0.00                             $0.00                    $0.00
    Professional Retainers                                                                                   $0.00                             $0.00                    $0.00
    Other Current Assets (attach schedule)                                                                   $0.00                             $0.00                    $0.00
    TOTAL CURRENT ASSETS                                                                                 $9,727.99                         $8,125.59                $8,125.59
    PROPERTY & EQUIPMENT
    Real Property and Improvements                                                                            $0.00                              $0.00                  $0.00
    Machinery and Equipment                                                                                   $0.00                              $0.00                  $0.00
    Furniture, Fixtures and Office Equipment                                                                  $0.00                              $0.00                  $0.00
    Leasehold Improvements                                                                                    $0.00                              $0.00                  $0.00
    Vehicles                                                                                                  $0.00                              $0.00                  $0.00
    Less: Accumulated Depreciation                                                                            $0.00                              $0.00                  $0.00
    TOTAL PROPERTY & EQUIPMENT                                                                                $0.00                              $0.00                  $0.00
    OTHER ASSETS
    Amounts due from Insiders*                                                                               $0.00                             $0.00                    $0.00
    Other Assets (attach schedule)                                                                           $0.00                             $0.00                    $0.00
    TOTAL OTHER ASSETS                                                                                       $0.00                             $0.00                    $0.00
    TOTAL ASSETS                                                                                         $9,727.99                         $8,125.59                $8,125.59

                  LIABILITIES AND OWNER EQUITY                                          BOOK VALUE AT                       BOOK VALUE AS                   BOOK VALUE ON
                                                                                       END OF CURRENT                        SCHEDULED                      PETITION DATE
                                                                                      REPORTING MONTH
    LIABILITIES NOT SUBJECT TO COMPROMISE (Postpetition)
    Accounts Payable                                                                                          $0.00                              $0.00                  $0.00
    Taxes Payable (refer to FORM MOR-4)                                                                       $0.00                              $0.00                  $0.00
    Wages Payable                                                                                             $0.00                              $0.00                  $0.00
    Notes Payable                                                                                             $0.00                              $0.00                  $0.00
    Rent / Leases - Building/Equipment                                                                        $0.00                              $0.00                  $0.00
    Secured Debt / Adequate Protection Payments                                                               $0.00                              $0.00                  $0.00
    Professional Fees                                                                                         $0.00                              $0.00                  $0.00
    Amounts Due to Insiders* (all to RM BONY LLC)                                                             $0.00                              $0.00                  $0.00
    Other Post-petition Liabilities (attach schedule)                                                         $0.00                              $0.00                  $0.00
    TOTAL POST-PETITION LIABILITIES                                                                           $0.00                              $0.00                  $0.00
    LIABILITIES SUBJECT TO COMPROMISE (Pre-Petition)
    Secured Debt                                                                                           $0.00                              $0.00                      $0.00
    Priority Debt                                                                                          $0.00                              $0.00                      $0.00
    Unsecured Debt                                                                                 $5,504,558.95                      $5,504,558.95              $5,504,558.95
    TOTAL PRE-PETITION LIABILITIES                                                                 $5,504,558.95                      $5,504,558.95              $5,504,558.95
    TOTAL LIABILITIES                                                                              $5,504,558.95                      $5,504,558.95              $5,504,558.95




                                                                                                                                                                       FORM MOR-3
                                                                                                                                                                            2/2008
                                                                                                                                                                      PAGE 7 OF 13
   20-11422-mg                     Doc 56                 Filed 07/16/20 Entered 07/16/20 07:11:40                      Main Document
                                                                       Pg 8 of 15


In re BKD Group LLC                                                                  Case No.                20-11423-MG
      Debtor                                                                Reporting Period:           06/15/20 - 06/30/20

    OWNERS' EQUITY
    Capital Contribution                                                                 $0.00                      $0.00                      $0.00
    Retained Earnings - Pre-Petition                                                     $0.00                      $0.00                      $0.00
    Retained Earnings - Post-petition                                                    $0.00                      $0.00                      $0.00
    Adjustments to Owner Equity (attach schedule)                                        $0.00                      $0.00                      $0.00
    Post-petition Contributions (attach schedule)                                        $0.00                      $0.00                      $0.00
    NET OWNERS’ EQUITY                                                           -$5,494,830.96             -$5,496,433.36             -$5,496,433.36
    TOTAL LIABILITIES AND OWNERS' EQUITY                                             $9,727.99                  $8,125.59                  $8,125.59
    *"Insider" is defined in 11 U.S.C. Section 101(31).



    . BALANCE        SHEET - continuation section
                                      ASSETS                            BOOK VALUE AT   BOOK VALUE AT                           BOOK VALUE ON
                                                                        END OF CURRENT   END OF PRIOR                           PETITION DATE
                                                                       REPORTING MONTH REPORTING MONTH


    Other Current Assets
                                                                                          $0.00                      $0.00                      $0.00
                                                                                          $0.00                      $0.00                      $0.00
    Other                                                                                 $0.00                      $0.00                      $0.00
    TOTAL                                                                                 $0.00                      $0.00                      $0.00




                       LIABILITIES AND OWNER EQUITY                     BOOK VALUE AT END OF                                  BOOK VALUE ON PETITION
                                                                         CURRENT REPORTING                                            DATE
                                                                              MONTH

    Other Post-petition Liabilities




    Adjustments to Owner’s Equity




    Post-Petition Contributions




    Restricted Cash: Cash that is restricted for a specific use and not available to fund operations.
    Typically, restricted cash is segregated into a separate account, such as an escrow account.




                                                                                                                                             FORM MOR-3
                                                                                                                                                   2/2008
                                                                                                                                             PAGE 8 OF 13
   20-11422-mg                    Doc 56              Filed 07/16/20 Entered 07/16/20 07:11:40                                           Main Document
                                                                   Pg 9 of 15


In re BKD Group LLC                                                                                                             Case No. 20-11423-MG
       Debtor                                                                                                          Reporting Period: 06/15/20 - 06/30/20

                                                                  STATUS OF POST-PETITION TAXES

    The beginning tax liability should be the ending liability from the prior month or, if this is the first report, the
    amount should be zero.
    Attach photocopies of IRS Form 6123 or payment receipt to verify payment or deposit of federal payroll taxes.
    Attach photocopies of any tax returns filed during the reporting period.


                                                                                        Amount
                                                                                        Withheld
                                                                   Beginning             and/or               Amount                     Check # or
     Federal                                                          Tax               Accrued                Paid          Date Paid     EFT        Ending Tax
     Withholding                                                        $0.00               $0.00                $0.00                                     $0.00
     FICA-Employee                                                      $0.00               $0.00                $0.00                                     $0.00
     FICA-Employer                                                      $0.00               $0.00                $0.00                                     $0.00
     Medicare - Employee                                                $0.00               $0.00                $0.00                                     $0.00
     Medicare - Employer                                                $0.00               $0.00                $0.00                                     $0.00
     Unemployment                                                       $0.00               $0.00                $0.00                                     $0.00
     Income                                                             $0.00               $0.00                $0.00                                     $0.00
     Other:_____________                                                $0.00               $0.00                $0.00                                     $0.00
       Total Federal Taxes                                              $0.00               $0.00                $0.00                                     $0.00
     State and Local
     Withholding - NY State                                                $0.00                $0.00               $0.00                                      $0.00
     Withholding - NYC                                                     $0.00                $0.00               $0.00                                      $0.00
     Sales                                                                 $0.00                $0.00               $0.00                                      $0.00
     Disability - Employee                                                 $0.00                $0.00               $0.00                                      $0.00
     Disability - Employer                                                 $0.00                $0.00               $0.00                                      $0.00
     Unemployment                                                          $0.00                $0.00               $0.00                                      $0.00
     MCTMT (Transit Tax)                                                   $0.00                $0.00               $0.00                                      $0.00
     Re-employment Service Fund                                            $0.00                $0.00               $0.00                                      $0.00
     Real Property                                                         $0.00                $0.00               $0.00                                      $0.00
     Personal Property                                                     $0.00                $0.00               $0.00                                      $0.00
     Other: NY Paid Family Leave                                           $0.00                $0.00               $0.00                                      $0.00
       Total State and Local                                               $0.00                $0.00               $0.00                                      $0.00

     Total Taxes                                                           $0.00                $0.00                $0.00                                     $0.00




                                                                                                                                                          FORM MOR-4
                                                                                                                                                                 2/2008
                                                                                                                                                         PAGE 9 OF 13
   20-11422-mg                  Doc 56         Filed 07/16/20 Entered 07/16/20 07:11:40                   Main Document
                                                           Pg 10 of 15


In re BKD Group LLC                                                                    Case No. 20-11423-MG
       Debtor                                                                 Reporting Period: 06/15/20 - 06/30/20
                                                SUMMARY OF UNPAID POST-PETITION DEBTS

    Attach aged listing of accounts payable.
                                                                              Number of Days Past Due
                                                      Current      0-30       31-60           61-90        Over 91     Total
     Accounts Payable                                     $0.00       $0.00      $0.00           $0.00         $0.00      $0.00
     Taxes Payable                                        $0.00       $0.00      $0.00           $0.00         $0.00      $0.00
     Wages Payable                                        $0.00       $0.00      $0.00           $0.00         $0.00      $0.00
     Rent/Leases-Building                                 $0.00       $0.00      $0.00           $0.00         $0.00      $0.00
     Rent/Leases-Equipment                                $0.00       $0.00      $0.00           $0.00         $0.00      $0.00
     Secured Debt/Adequate Protection Payments            $0.00       $0.00      $0.00           $0.00         $0.00      $0.00

     Professional Fees                                    $0.00      $0.00        $0.00           $0.00        $0.00       $0.00
     Amounts Due to Insiders (RM BONY LLC)                $0.00      $0.00        $0.00           $0.00        $0.00       $0.00
     Total Post-petition Debts                            $0.00      $0.00        $0.00           $0.00        $0.00       $0.00

     Explain how and when the Debtor intends to pay any past due post-petition debts.




                                                                                                                        FORM MOR-4
                                                                                                                              2/2008
                                                                                                                       PAGE 10 OF 13
    20-11422-mg                   Doc 56             Filed 07/16/20 Entered 07/16/20 07:11:40                                  Main Document
                                                                 Pg 11 of 15


In re BKD Group LLC                                                                           Case No. 20-11423-MG
      Debtor                                                                         Reporting Period: 06/15/20 - 06/30/20



                                                  ACCOUNTS RECEIVABLE RECONCILIATION AND AGING

                          Accounts Receivable Reconciliation                            Amount
    Total Accounts Receivable at the beginning of the reporting period                        $0.00
    Plus: Amounts billed during the period (net of discounts and                              $0.00
    Less: Amounts collected during the period                                                 $0.00
    Less: Amounts in transit                                                                  $0.00
    Total Accounts Receivable at the end of the reporting period                              $0.00



    Accounts Receivable Aging                                            0-30 Days     31-60 Days         61-90 Days         91+ Days   Total
    0 - 30 days old
    31 - 60 days old
    61 - 90 days old
    91+ days old
    Total Accounts Receivable

    Less: Bad Debts (Amount considered uncollectible)

    Net Accounts Receivable



                                                               TAXES RECONCILIATION AND AGING

    Taxes Payable                                                        0-30 Days     31-60 Days         61-90 Days         91+ Days   Total
    0 - 30 days old
    31 - 60 days old
    61 - 90 days old
    91+ days old
    Total Taxes Payable
    Total Accounts Payable




                                                                                                                                                FORM MOR-5
                                                                                                                                                     2/2008
                                                                                                                                            PAGE 11 OF 13
   20-11422-mg                    Doc 56             Filed 07/16/20 Entered 07/16/20 07:11:40                                                     Main Document
                                                                 Pg 12 of 15


In re BKD Group LLC                                                             Case No. 20-11423-MG
      Debtor                                                           Reporting Period: 06/15/20 - 06/30/20



                                                 PAYMENTS TO INSIDERS AND PROFESSIONALS

    Of the total disbursements shown on the Cash Receipts and Disbursements Report (MOR-1) list the amount paid to insiders (as defined in
    Section 101(31) (A)-(F) of the U.S. Bankruptcy Code) and to professionals. For payments to insiders, identify the type of compensation paid
    (e.g. Salary, Bonus, Commissions, Insurance, Housing Allowance, Travel, Car Allowance, Etc.). Attach additional sheets if necessary.


                                                    INSIDERS
                                               TYPE OF                                            TOTAL PAID TO
                 NAME                          PAYMENT       AMOUNT PAID                              DATE




    TOTAL PAYMENTS TO INSIDERS                                                            0.00                        0.00




                                                                               PROFESSIONALS
                                          DATE OF COURT
                                              ORDER
                                           AUTHORIZING                     AMOUNT                                              TOTAL PAID TO         TOTAL INCURRED
                 NAME                       PAYMENT                       APPROVED                  AMOUNT PAID                    DATE                 & UNPAID*




          TOTAL PAYMENTS TO PROFESSIONALS
    * INCLUDE ALL FEES INCURRED, BOTH APPROVED AND UNAPPROVED



           POST-PETITION STATUS OF SECURED NOTES, LEASES PAYABLE
                    AND ADEQUATE PROTECTION PAYMENTS

                                             SCHEDULED
                                          MONTHLY PAYMENT                 AMOUNT PAID             TOTAL UNPAID POST-
          NAME OF CREDITOR                      DUE                      DURING MONTH                 PETITION




                                              TOTAL PAYMENTS




                                                                                                                                                              FORM MOR-6
                                                                                                                                                                    2/2008
                                                                                                                                                             PAGE 12 OF 13
   20-11422-mg             Doc 56        Filed 07/16/20 Entered 07/16/20 07:11:40                      Main Document
                                                     Pg 13 of 15


In re BKD Group LLC                                                                               Case No. 20-11423-MG
      Debtor                                                                             Reporting Period: 06/15/20 - 06/30/20



                                                 DEBTOR QUESTIONNAIRE

     Must be completed each month. If the answer to any of the questions is                    Yes                 No
     “Yes”, provide a detailed explanation of each item. Attach additional sheets
     if necessary.
                                                                                                                    X
   1 Have any assets been sold or transferred outside the normal course of business
     this reporting period?
                                                                                                                    X
   2 Have any funds been disbursed from any account other than a debtor in
     possession account this reporting period?
                                                                                                                    X
   3
       Is the Debtor delinquent in the timely filing of any post-petition tax returns?
     Are workers compensation, general liability or other necessary insurance                                       X
   4 coverages expired or cancelled, or has the debtor received notice of expiration
     or cancellation of such policies?
   5 Is the Debtor delinquent in paying any insurance premium payment?                                              X
     Have any payments been made on pre-petition liabilities this reporting                                         X
   6
     period?
                                                                                                                    X
   7 Are any post petition receivables (accounts, notes or loans) due from related
     parties?
   8 Are any post petition payroll taxes past due?                                                                  X
   9 Are any post petition State or Federal income taxes past due?                                                  X
  10 Are any post petition real estate taxes past due?                                                              X
  11 Are any other post petition taxes past due?                                                                    X
  12 Have any pre-petition taxes been paid during this reporting period?                                            X
  13 Are any amounts owed to post petition creditors delinquent?                                                    X
  14 Are any wage payments past due?                                                                                X
                                                                                                                    X
  15 Have any post petition loans been been received by the Debtor from any
     party?
  16 Is the Debtor delinquent in paying any U.S. Trustee fees?                                                      X
                                                                                                                    X
  17 Is the Debtor delinquent with any court ordered payments to attorneys or
     other professionals?
     Have the owners or shareholders received any compensation outside of the                                       X
  18
     normal course of business?




                                                                                                                        FORM MOR-7
                                                                                                                             2/2008
                                                                                                                     PAGE 13 OF 13
           20-11422-mg           Doc 56         Filed 07/16/20 Entered 07/16/20 07:11:40                         Main Document
                                                            Pg 14 of 15
                                                                                        June 19, 2020 through June 30, 2020
        JPMorgan Chase Bank, N.A.
        P O Box 182051
                                                                                     Account Number:                       7195
        Columbus, OH 43218- 2051
                                                                                       Customer Service Information

                                                                                  If you have any questions about your
                                                                                  statement, please contact your
       00012709 WBS 802 141 18320 NNNNNNNNNNN   1 000000000 C1 0000
                                                                                  Customer Service Professional.
       BKD GROUP LLC DEBTOR IN POSSESSION
       220 E 42ND ST FL 29
       NEW YORK NY 10017-5817




                                                                                                                                             00127090101000000021
Commercial Checking
Summary
                                                                      Number               Market Value/Amount                      Shares


Opening Ledger Balance                                                                                 $0.00

Deposits and Credits                                                      1                       $8,125.59
Withdrawals and Debits                                                    0                            $0.00
Checks Paid                                                               0                            $0.00

Ending Ledger Balance                                                                             $8,125.59

Deposits and Credits
Ledger             Description                                                                                                    Amount
Date
06/26              Book Transfer Credit B/O: Bkd Group LLC New York NY 10017-5806 US Trn:                                       $8,125.59
                   3916600178Jo
                   YOUR REF: ATS OF 20/06/26
Total                                                                                                                           $8,125.59

Daily Balance
                                                         Ledger                                                                    Ledger
Date                                                    Balance            Date                                                   Balance
06/26                                                $8,125.59



                 Your service charges, fees and earnings credit have been calculated through account analysis.




Please examine this statement of account at once. By continuing to use the account, you agree that: (1) the account is subject to
the Bank's deposit account agreement, and (2) the Bank has no responsibility for any error in or improper charge to the account
(including any unauthorized or altered check) unless you notify us in writing of this error or charge within sixty days of the mailing or
availability of the first statement on which the error or charge appears.
                                                                                                                  Page 1 of 2
20-11422-mg   Doc 56   Filed 07/16/20 Entered 07/16/20 07:11:40   Main Document
                                   Pg 15 of 15




                         This Page Intentionally Left Blank




                                                                    Page 2 of 2
